Exhibit Flagstone Reinsurance Holdings Limited INVESTOR FINANCIAL SUPPLEMENT SECOND QUARTER 2008 Flagstone Reinsurance Holdings Limited Crawford House 23 Church Street HamiltonHM 11 Contact Information: Brenton Slade Director of Investor Relations (441) 278-4303 Website Information: http://www.flagstonere.bm This report is for informational purposes only.It should be read in conjunction with the documents that we file with the Securities and Exchange Commission pursuant to the Securities Act of 1933 and the Securities Exchange Act of 1934. Flagstone Reinsurance Holdings Limited FINANCIAL SUPPLEMENT TABLE OF CONTENTS Page(s) Basis of Presentation i Cautionary Statement Regarding Forward-Looking Statements i Regulation G - Non-GAAP Financial Measures iii I. Financial Highlights 1 II. Income Statements a. Consolidated Statements of Income - Quarterly 2 b. Gross Premium Written by Line of Business and Geographic Area of Risk 3 III. Consolidated Balance Sheets 4 IV. Investment Portfolio Composition 5 V. Share Analysis a. Capitalization 6 b. Earnings Per Common Share Analysis - As Reported 7 c. Book Value Per Common Share Analysis 8 VI. Mont Fort Consolidation a. Balance Sheet Consolidation 9 b. Income Statement Consolidation 10 Flagstone Reinsurance Holdings Limited BASIS OF PRESENTATION DEFINITIONS AND PRESENTATION ● Unless otherwise noted, all data is in thousands, except for share, per share amounts and ratio information. ● The debt to capitalization ratio is an indication of the leverage of the Company.It is calculated by dividing the Company's long term debt by the total capital.Total capital represents the sum of shareholders' equity plus long term debt. ● N/A - means not applicable ● In presenting the Company's results, management has included and discussed certain "non-GAAP" financial measures, as such term is defined in Regulation G promulgated by the SEC.Management believes that these non-GAAP measures, which may be defined differently by other companies, better explain the Company's results of operations in a manner that allows a more complete understanding of the underlying trends in the Company's business.However, these measures should not be viewed as a substitute for those determined in accordance with GAAP.The reconciliation of such non-GAAP financial measures to their respective most directly comparable GAAP financial measures in accordance with Regulation G is included in this financial supplement. i Flagstone Reinsurance Holdings Limited Cautionary Statement Regarding Forward-Looking Statements: This report may contain, and the Company may from time to time make, written or oral “forward-looking statements”within the meaning of the U.S. federal securities laws, which are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. All forward-looking statements rely on a number of assumptions concerning future events and are subject to a number of uncertainties and other factors, many of which are outside the Company’s control, that could cause actual results to differ materially from such statements. In particular, statements using words such as“may”, “should”, “estimate”, “expect”, “anticipate”, “intend”, “believe”, “predict”, “potential”,or words of similar import generally involve forward-looking statements. Important events and uncertainties that could cause the actual results to differ include, but are not necessarily limited to: market conditions affecting the Company’s common share price; the possibility of severe or unanticipated losses from natural or man-made catastrophes; the effectiveness of our loss limitation methods; our dependence on principal employees; the cyclical nature of the reinsurance business; the levels of new and renewal business achieved; opportunities to increase writings in our core property and specialty reinsurance and insurance lines of business and in specific areas of the casualty reinsurance market; the sensitivity of our business to financial strength ratings established by independent rating agencies; the estimates reported by cedents and brokers on pro-rata contracts and certain excess of loss contracts where the deposit premium is not specified in the contract; the inherent uncertainties of establishing reserves for loss and loss adjustment expenses, our reliance on industry loss estimates and those generated by modeling techniques; unanticipated adjustments to premium estimates; changes in the availability, cost or quality of reinsurance or retrocessional coverage; changes in general economic conditions; changes in governmental regulation or tax laws in the jurisdictions where we conduct business; the amount and timing of reinsurance recoverables and reimbursements we actually receive from our reinsurers; the overall level of competition, and the related demand and supply dynamics in our markets relating to growing capital levels in the reinsurance industry; declining demand due to increased retentions by cedents and other factors; the impact of terrorist activities on the economy; and rating agency policies and practices. These and other events that could cause actual results to differ are discussed in more detail from time to time in our filings with the SEC. The Company undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise, except as required by U.S. federal securities laws. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date on which they are made. ii Flagstone Reinsurance Holdings Limited REGULATION G NON-GAAP FINANCIAL MEASURES In presenting the Company’s results, management has included and discussed non-GAAP financial measures.Management believes that these non-GAAP measures, which may be defined differently by other companies, better explain the Company's results of operations in a manner that allows for a more complete understanding of the underlying trends in the Company's business.However, these measures should not be viewed as a substitute for those determined in accordance with GAAP. BASIC BOOK VALUE PER SHARE Basic book value per common share is defined as total shareholders' equity divided by the number of common shares outstanding at the end of the period plus vested restricted share units, giving no effect to dilutive securities. DILUTED BOOK VALUE PER SHARE The Company has included diluted book value per common share because it takes into account the effect of dilutive securities, therefore, the Company believes it is a better measure of calculating shareholder returns than basic book value per common share.Diluted book value per common share is defined as total shareholders' equity divided by the number of common shares and common share equivalents outstanding at the end of the period including all potentially dilutive securities such as the warrant, PSU's and RSU's.When the effect of securities would be anti-dilutive, these securities are excluded from the calculation of diluted book value per common share.The warrant was anti dilutive and was excluded from the calculation of diluted book value per common share as at June 30, 2008 and June 30, 2007. DILUTED NET OPERATING INCOME PER SHARE Diluted net operating income per share is defined as net income adjusted for net realized and unrealized gains (losses) - investments and net realized and unrealized gains (losses) - other divided by diluted weighted average common shares outstanding. iii Flagstone Reinsurance Holdings Limited FINANCIAL HIGHLIGHTS (Unaudited) HIGHLIGHTS Three months ended Six months ended June 30, 2008 June 30, 2007 June 30, 2008 June 30, 2007 Gross premiums written $ 271,1178 $ 181,345 $ 513,424 $ 388,358 Net premiums written $ 232,743 $ 181,345 $ 458,975 $ 380,113 Net premiums earned $ 141,767 $ 111,842 $ 277,024 $ 213,068 Net investment income $ 13,279 $ 20,531 $ 31,975 $ 34,162 Net income $ 41,948 $ 14,694 $ 74,808 $ 50,304 Net operating income (1) $ 40,155 $ 16,595 $ 97,664 $ 47,691 Comprehensive income $ 39,182 $ 12,953 $ 70,622 $ 48,287 Cash flow from operating activities $ 62,356 $ 70,495 $ 168,054 $ 166,894 Loss and loss adjustment expense reserves $ 233,596 $ 135,143 $ 233,596 $ 135,143 Total shareholders' equity $ 1,280,184 $ 1,085,845 $ 1,280,184 $ 1,085,845 PER COMMON SHARE AND COMMON SHARE DATA Basic earnings per common share $ 0.49 $ 0.17 $ 0.88 $ 0.64 Diluted earnings per common share $ 0.49 $ 0.17 $ 0.87 $ 0.64 Diluted net operating income per common share (1) $ 0.47 $ 0.19 $ 1.14 $ 0.61 Basic weighted average common shares outstanding 85,470,205 85,139,757 85,470,043 78,479,958 Diluted weighted average common shares outstanding 85,638,506 85,198,147 85,714,196 78,529,631 Book value per common share $ 14.97 $ 12.73 $ 14.97 $ 12.73 Diluted book value per common share $ 14.53 $ 12.46 $ 14.53 $ 12.46 Diluted book value per common share adjusted for dividends $ 14.68 $ 12.46 $ 14.68 $ 12.46 Dividend per share $ 0.04 $ – $ 0.08 $ – FINANCIAL RATIOS Growth in diluted book value per share (2) 3.4 % 1.2 % 5.3 % 4.3 % Loss ratio 39.7% % 69.1 % 34.7 % 58.7 % Acquisition cost ratio 19.2 % 13.2 % 18.5 % 12.9 % General and administrative expense ratio 17.1 % 12.3 % 18.3 % 13.3 % Combined ratio 76.0 % 94.6 % 71.5 % 84.9 % INVESTMENT DATA Total assets $ 2,473,176 $ 1,910,448 $ 2,473,176 $ 1,910,448 Total cash and investments (3) $ 1,963,880 $ 1,619,010 $ 1,963,880 $ 1,619,010 (1) Net operating income is defined as net income adjusted for net realized and unrealized gains (losses) – investments and net realized and unrealized gains (losses) – other. (2) Growth in diluted book value per share represents the increase in diluted book value per share in the period plus dividends declared. (3) Cash and investments represents the total cash and cash equivalents, fixed maturity investments, short term investments, equities, other investments, accrued interest receivable and net payable for investments purchased. 1 Flagstone Reinsurance Holdings Limited CONSOLIDATED STATEMENTS OF INCOME - QUARTERLY(unaudited) Quarter ended YTD YTD Year Ended June 30, 2008 March 31, 2008 December 31, 2007 September 30, 2007 June 30, 2007 June 30, 2008 June 30, 2007 December 31, 2007 REVENUES (audited) Gross premiums written $ 271,178 $ 242,246 $ 65,088 $ 123,704 $ 181,345 513,424 $ 388,358 $ 577,150 Premiums ceded (38,435 ) (16,014 ) (9,302 ) (32,572 ) – (54,449 ) (8,245 ) (50,119 ) Net premiums written 232,743 226,232 55,786 91,132 181,345 458,975 380,113 527,031 Change in net unearned premiums (90,976 ) (90,975 ) 69,484 47,667 (69,503 ) (181,951 ) (167,045 ) (49,894 ) Net premiums earned 141,767 135,257 125,270 138,799 111,842 277,024 213,068 477,137 Net investment income 13,279 18,696 22,624 17,022 20,531 31,975 34,162 73,808 Net realized and unrealized (losses) gains - investments (9,339 ) (12,412 ) (1,573 ) 17,980 (3,741 ) (21,751 ) 767 17,174 Net realized and unrealized gains (losses) - other 11,132 (12,237 ) (1,985 ) (9,682 ) 1,840 (1,105 ) 1,846 (9,821 ) Other income 2,127 1,724 2,926 1,961 251 3,851 924 5,811 Total revenues 158,966 131,028 147,262 166,080 130,723 289,994 250,767 564,109 - EXPENSES Loss and loss adjustment expenses 56,298 39,767 30,415 37,439 77,257 96,065 125,005 192,859 Acquisition costs 27,210 24,165 26,054 28,795 14,725 51,375 27,443 82,292 General and administrative expenses 24,214 26,549 24,229 19,763 13,800 50,763 28,469 72,461 Interest expense 4,609 5,340 6,020 5,873 3,520 9,949 6,784 18,677 Net foreign exchange losses (gains) 1,630 (6,699 ) (2,109 ) (1,842 ) (56 ) (5,069 ) (1,338 ) (5,289 ) Total expenses 113,961 89,122 84,609 90,028 109,246 203,083 186,363 361,000 Income before income taxes, minority interest and interest in earnings of equity investments 45,005 41,906 62,653 76,052 21,477 86,911 64,404 203,109 Provision for income tax (442 ) (865 ) (432 ) (229 ) (77 ) (1,307 ) (122 ) (783 ) Minority interest (2,615 ) (8,181 ) (10,852 ) (9,317 ) (7,892 ) (10,796 ) (15,625 ) (35,794 ) Interest in earnings of equity investments – – – (257 ) 1,186 – 1,647 1,390 NET INCOME (1) $ 41,948 $ 32,860 $ 51,369 $ 66,249 $ 14,694 $ 74,808 $ 50,304 $ 167,922 Change in currency translation adjustment (2,766 ) (1,420 ) 1,652 8,310 (1,741 ) (4,186 ) (2,017 ) 7,945 COMPREHENSIVE INCOME $ 39,182 $ 31,440 $ 53,021 $ 74,559 $ 12,953 $ 70,622 $ 48,287 $ 175,867 KEY RATIOS Loss ratio 39.7 % 29.4 % 24.3 % 27.0 % 69.1 % 34.7 % 58.7 % 40.4 % Acquisition cost ratio 19.2 % 17.9 % 20.8 % 20.7 % 13.2 % 18.5 % 12.9 % 17.2 % General and administrative expense ratio 17.1 % 19.6 % 19.3 % 14.2 % 12.3 % 18.3 % 13.3 % 15.2 % Combined ratio 76.0 % 66.9 % 64.4 % 61.9 % 94.6 % 71.5 % 84.9 % 72.8 % PER COMMON SHARE DATA Weighted average common shares outstanding - basic 85,470,205 85,469,270 85,414,160 85,413,479 85,139,757 85,470,043 78,479,958 81,975,384 Weighted average common shares outstanding - diluted 85,638,506 85,690,742 85,529,672 85,491,561 85,198,147 85,714,196 78,529,631 82,111,590 Net income per common share outstanding - basic $ 0.49 $ 0.38 $ 0.60 $ 0.78 $ 0.17 $ 0.88 $ 0.64 $ 2.05 Net income per common share outstanding - diluted $ 0.49 $ 0.38 $ 0.60 $ 0.77 $ 0.17 $ 0.87 $ 0.64 $ 2.05 (1) Effective January 1, 2007, the Company elected to adopt FAS 157 and FAS 159.As a result of this election, all changes in unrealized gains (losses) associated with our fixed maturity, short term, equityand other investments are included in net income. 2 Flagstone Reinsurance Holdings Limited GROSS PREMIUM WRITTEN BY LINE OF BUSINESS AND GEOGRAPHIC AREA OF RISK (Unaudited) Three months ended June 30, 2008 Three months ended June 30, 2007 Gross premiums written % of total Gross premiums written % of total Line of Business Reinsurance Property catastrophe $ 182,600 67.3 % $ 144,389 79.6 % Property 19,057 7.0 % 26,344 14.5 % Short-tail specialty and casualty 42,848 15.8 % 10,612 5.9 % 244,505 90.1 % 181,345 100.0 % Insurance 26,673 9.9 % – 0.0 % Total $ 271,178 100.0 % $ 181,345 100.0 % Six months ended June 30, 2008 Six months ended June 30, 2007 Gross premiums written % of total Gross premiums written % of total Line of Business Reinsurance Property catastrophe $ 344,128 67.0 % $ 302,757 78.0 % Property 39,115 7.6 % 50,900 13.1 % Short-tail specialty and casualty 84,403 16.5 % 34,701 8.9 % 467,646 91.1 % 388,358 100.0 % Insurance 45,778 8.9 % – 0.0 % Total $ 513,424 100.0 % $ 388,358 100.0 % Three months ended June 30, 2008 Three months ended June 30, 2007 Gross premiums written % of total Gross premiums written % of total Geographic area of risk insured(1) Caribbean(2) $ 28,537 10.5 % $ 7,692 4.2 % Europe 10,352 3.8 % 17,053 9.4 % Japan and Australasia 24,606 9.1 % 17,874 9.9 % North America 165,072 60.9 % 123,682 68.2 % Worldwide risks(3) 36,312 13.4 % 14,058 7.8 % Other 6,299 2.3 % 986 0.5 % Total $ 271,178 100.0 % $ 181,345 100.0 % Six months ended June 30, 2008 Six months ended June 30, 2007 Gross premiums written % of total Gross premiums written % of total Geographic area of risk insured(1) Caribbean(2) $ 54,158 10.5 % $ 15,055 3.9 % Europe 75,441 14.7 % 84,021 21.6 % Japan and Australasia 33,756 6.6 % 29,513 7.6 % North America 242,823 47.3 % 214,433 55.2 % Worldwide risks(3) 93,480 18.2 % 39,664 10.2 % Other 13,766 2.7 % 5,672 1.5 % Total $ 513,424 100.0 % $ 388,358 100.0 % (1)Except as otherwise noted, each of these categories includes contracts that cover risks located primarily in the designated geographic area. (2)Gross premiums written related to the insurance segment are included in the Caribbean geographic area. (3)This geographic area includes contracts that cover risks in two or more geographic zones. 3 Flagstone Reinsurance Holdings Limited CONSOLIDATED BALANCE SHEETS(Unaudited) As at June 30, 2008 March 31, 2008 December 31, 2007 September 30, 2007 June 30, 2007 ASSETS Investments: Fixed maturity investments, at fair value $ 804,798 $ 709,393 $ 1,109,105 $ 1,102,328 $ 978,660 Short term investments, at fair value 20,196 70,956 23,616 14,242 25,583 Equity investments, at fair value 107,935 86,854 74,357 28,746 28,766 Other investments 464,141 322,907 293,166 289,340 157,438 Total investments 1,397,070 1,190,110 1,500,244 1,434,656 1,190,447 Cash and cash equivalents 562,816 710,663 362,680 322,768 422,045 Premium balances receivable, net 314,456 205,683 136,555 189,553 220,229 Unearned premiums ceded 39,682 18,348 14,608 22,491 4,211 Accrued interest receivable 7,214 6,225 9,915 7,534 7,719 Receivable for investments sold 2,942 5,660 – – – Deferred acquisition costs 51,467 37,290 30,607 36,819 34,186 Funds withheld 10,096 10,361 6,666 6,606 5,138 Goodwill 13,171 10,781 10,781 11,556 6,602 Intangibles 775 775 775 – – Other assets 73,423 45,989 30,942 33,704 17,580 Due from related parties 64 – – 1,009 2,291 TOTAL ASSETS $ 2,473,176 $ 2,241,885 $ 2,103,773 $ 2,066,696 $ 1,910,448 LIABILITIES Loss and loss adjustment expense reserves $ 233,596 $ 200,602 $ 180,978 $ 161,442 $ 135,143 Unearned premiums 389,223 276,823 175,607 252,096 269,020 Insurance and reinsurance balances payable 33,749 13,207 12,088 22,728 883 Payable for investments purchased 6,162 23,843 41,750 8,248 1,201 Long term debt 255,037 266,375 264,889 264,469 238,290 Other liabilites 79,302 33,375 33,198 26,076 17,164 Due to related parties – 1,283 TOTAL LIABILITIES 997,069 814,225 708,510 735,059 662,984 Minority Interest - Mont Fort Re(1) , Island Heritage and Imperial Re 195,923 186,098 184,778 172,704 161,619 SHAREHOLDERS' EQUITY Common voting shares 853 853 853 853 853 Additional paid-in capital 911,964 909,026 905,316 903,220 901,279 Accumulated other comprehensive income (loss) 2,718 5,457 7,426 5,774 (2,536 ) Retained earnings 364,649 326,226 296,890 249,086 186,249 TOTAL SHAREHOLDERS' EQUITY 1,280,184 1,241,562 1,210,485 1,158,933 1,085,845 TOTAL LIABILITIES, MINORITY INTEREST AND SHAREHOLDERS' EQUITY $ 2,473,176 $ 2,241,885 $ 2,103,773 $ 2,066,696 $ 1,910,448 Basic book value per common share $ 14.97 $ 14.53 $ 14.17 $ 13.59 $ 12.73 Diluted book value per common share $ 14.53 $ 14.08 $ 13.87 $ 13.30 $ 12.46 Diluted book value per common share adjusted for dividends declared $ 14.68 $ 14.20 $ 13.95 $ 13.34 $ 12.46 Debt to total capitalization(2) 16.6 % 17.7 % 18.0 % 18.6 % 18.0 % (1) See Pages 9 and 10 for additional information. (2) Comprises long term debt divided by the sum of long term debt plus shareholders' equity. 4 Flagstone Reinsurance Holdings Limited INVESTMENT PORTFOLIO COMPOSITION (Unaudited) MATURITY PROFILE OF FIXED MATURITIES AND SHORT TERM INVESTMENTS TYPE OF INVESTMENT June 30, 2008 March 31, 2008 December 31, 2007 September 30, 2007 June 30, 2007 U.S. government and agency securities $453,670 32.5% $273,011 22.9% $493,969 32.9% $317,305 22.1% $313,808 26.4% Corporates 147,045 10.5% 184,975 15.5% 260,692 17.4% 270,527 18.8% 181,619 15.3% Non US government and government agencies 2,351 0.2% 363 0.1% 558 0.1% 1,309 0.1% – 0.0% Mortgage-backed securities 128,961 9.2% 111,792 9.4% 198,734 13.2% 311,431 21.7% 221,436 18.6% Asset-backed securities 72,771 5.2% 139,252 11.7% 155,152 10.3% 201,756 14.1% 231,236 19.4% Other debt securities – 0.0% – 0.0% – 0.0% – 0.0% 30,561 2.6% Total fixed maturities 804,798 57.6% 709,393 59.6% 1,109,105 73.9% 1,102,328 76.8% 978,660 82.3% Other investments 464,141 33.2% 322,907 27.1% 293,166 19.5% 289,340 20.2% 157,438 13.2% Total 1,268,939 90.8% 1,032,300 86.7% 1,402,271 93.4% 1,391,668 97.0% 1,136,098 95.5% Equity securities 107,935 7.8% 86,854 7.3% 74,357 5.0% 28,746 2.0% 28,766 2.4% Short term investments 20,196 1.4% 70,956 6.0% 23,616 1.6% 14,242 1.0% 25,583 2.1% Total $1,397,070 100.0% $1,190,110 100.0% $1,500,244 100.0% $1,434,656 100.0% $1,190,447 100.0% CREDIT QUALITY OF FIXED MATURITIES AND SHORT TERM INVESTMENTS AAA $672,160 81.5% $581,871 74.6% $843,980 74.5% $823,292 73.7% $779,600 77.6% AA 55,325 6.7% 77,942 10.0% 117,704 10.4% 113,974 10.2% 91,256 9.1% A 70,977 8.6% 102,296 13.1% 148,239 13.1% 159,621 14.3% 114,348 11.4% BBB 26,233 3.2% 17,873 2.3% 22,798 2.0% 19,683 1.8% 19,039 1.9% B 299 0.0% 367 0.0% – 0.0% – 0.0% – 0.0% Total $824,994 100.0% $780,349 100.0% $1,132,721 100.0% $1,116,570 100.0% $1,004,243 100.0% MATURITY PROFILE OF FIXED MATURITIES AND SHORT TERM INVESTMENTS Within one year $65,864 8.0% $122,878 15.7% $57,033 5.0% $28,457 2.5% $45,062 4.5% From one to five years 214,970 26.1% 214,142 27.4% 372,338 32.9% 290,165 26.0% 272,461 27.1% From five to ten years 203,960 24.7% 118,191 15.2% 209,821 18.5% 145,147 13.0% 142,536 14.2% Above ten years 138,468 16.8% 74,093 9.5% 139,643 12.3% 139,614 12.5% 91,512 9.1% Asset-backed and mortgage-backed securities 201,732 24.4% 251,045 32.2% 353,886 31.3% 513,187 46.0% 452,672 45.1% Total $824,994 100.0% $780,349 100.0% $1,132,721 100.0% $1,116,570 100.0% $1,004,243 100.0% Average credit quality AA+ AA+ AA+ AA+ AA+ OTHER INVESTMENTS Alliance Re $6,846 $– $– $– $– Island Heritage – 11,977 Real estate investment trusts 69,679 11,079 12,204 13,787 12,724 Investment funds 31,268 30,834 31,249 31,033 30,195 Catastrophe bonds 40,081 36,652 36,619 36,599 36,541 Fixed income fund 316,267 244,342 212,982 207,921 66,001 Other investment – – 112 – – Total $464,141 $322,907 $293,166 $289,340 $157,438 5 Flagstone Reinsurance Holdings Limited CAPITALIZATION (Unaudited) June 30, 2008 March 31, 2008 December 31, 2007 September 30, 2007 June 30, 2007 – Long term debt $ 266,375 $ 264,889 $ 264,469 $ 238,290 Shareholders' equity 1,280,184 1,241,562 1,210,485 1,158,933 1,085,845 Total Capitalization $ 1,535,221 $ 1,507,937 $ 1,475,374 $ 1,423,402 $ 1,324,135 Leverage ratio: Debt to total capitalization 16.6 % 17.7 % 18.0 % 18.6 % 18.0 % June 30, 2008 June 30, 2007 Debt or Facility Principal Outstanding Debt or Facility Principal Outstanding Debt and financing arrangements Junior Subordinated Deferrable Interest Notes (a) $ 25,000 $ 25,000 $ – $ – Junior Subordinated Deferrable Interest Notes (b) $ 88,750 $ 88,750 $ 100,000 $ 100,000 Deferrable Interest Debentures (c) $ 120,000 $ 120,000 $ 120,000 $ 120,000 Deferrable Interest Debentures (d) € 13,000 € 13,000 € 13,000 € 13,000 Other long term debt $ 945 $ 819 $ – $ – Letter of credit facility (e) $ 400,000 $ 72,060 $ 200,000 $ 69,329 Letter of credit facility (f) $ 200,000 $ – $ – $ – Notes: (a) The Junior Subordinated Deferrable Interest Notes have a floating rate equal to LIBOR plus 310 basis points per annum reset quarterly.The notes mature on September 15, 2037, and may be called at par by the Issuer at any time after September 15, 2012. (b) The Junior Subordinated Deferrable Interest Notes have a floating rate equal to LIBOR plus 300 basis points per annum reset quarterly.The notes mature on July 30, 2037, and may be called at par by the Issuer at any time after July 30, 2012. (c) The Deferrable Interest Debentures have a floating rate equal to LIBOR plus 354 basis points per annum reset quarterly.The notes mature on September 15, 2036 and may be called at par by the Issuer at any time after September 15, 2011. (d) The Deferrable Interest Debentures have a floating rate equal to EURIBOR plus 354 basis points per annum reset quarterly.The notes mature on September 15, 2036 and may be called at par by the Issuer at any time after September 15, 2011. (e) $400.0 million uncommitted letter of credit facility agreement with Citibank N.A.The drawn amount of the facility at June 30, 2008 was secured by $80.1 million of fixed maturity securities from the Company's investment portfolio. (f) $200.0 million uncommitted letter of credit facility agreement with Wachovia Bank, N.A.If drawn upon, the utilized portion of the facility will be secured by an appropriate portion of securities from the Company’s investment portfolio. 6 Flagstone Reinsurance Holdings Limited EARNINGS PER COMMON SHARE INFORMATION - AS REPORTED, GAAP (Unaudited) Three months ended Six months ended Year ended June 30, 2008 June 30, 2007 June 30, 2008 June 30, 2007 December 31, 2007 Net income available to common shareholders $ 41,948 $ 14,694 $ 74,808 $ 50,304 167,922 WEIGHTED AVERAGE COMMON SHARES OUTSTANDING Basic weighted average common shares outstanding (1) 85,470,205 85,139,757 85,470,043 78,479,958 81,975,384 Dilutive share equivalents: Unvested performance share units (2) – Weighted average unvested restricted share units 168,301 58,390 244,153 49,673 136,206 Diluted weighted average common shares outstanding 85,638,506 85,198,147 85,714,196 78,529,631 82,111,590 EARNINGS PER COMMON SHARE Basic $ 0.49 $ 0.17 $ 0.88 $ 0.64 $ 2.05 Diluted $ 0.49 $ 0.17 $ 0.87 $ 0.64 $ 2.05 (1) Includes weighted average vested restricted share units (2) Effective January 1, 2007 and in accordance with SFAS 128, we determined that the PSUs should not be included in the calculation of diluted EPS until the end of the performance period, when the numbers of shares issuable under the PSU Plan will be known. As at June 30, 2008, there were 2,312,658 PSUs outstanding under the PSU Plan. 7 Flagstone Reinsurance Holdings Limited NON-GAAP FINANCIAL MEASURES RECONCILIATION BASIC AND DILUTED BOOK VALUE PER COMMON SHARE (Unaudited) As at June 30, 2008 March 31, 2008 December 31, 2007 September 30, 2007 June 30, 2007 DILUTIVE COMMON SHARES AS IF OUTSTANDING Common shareholders' equity $ 1,280,184 $ 1,241,562 $ 1,210,485 $ 1,158,933 $ 1,085,845 Cumulative dividends declared $ 14,026 $ 10,501 $ 6,977 $ 3,412 $ – Common shares outstanding 85,346,325 85,316,924 85,309,107 85,297,891 85,297,891 add in: vested restricted share units 152,958 152,958 105,060 – – Total common shares and common share equivalents outstanding 85,499,283 85,469,882 85,414,167 85,297,891 85,297,891 Basic book value per common share $ 14.97 $ 14.53 $ 14.17 $ 13.59 $ 12.73 Basic book value per common share adjusted for dividends $ 15.14 $ 14.65 $ 14.25 $ 13.63 $ 12.73 Diluted book value on an "as if converted basis" Common shareholders' equity $ 1,280,184 $ 1,241,562 $ 1,210,485 $ 1,158,933 $ 1,085,845 add in: proceeds on exercise of warrant (1) – Adjusted shareholders' equity $ 1,280,184 $ 1,241,562 $ 1,210,485 $ 1,158,933 $ 1,085,845 Cumulative dividends declared $ 14,026 $ 10,501 $ 6,977 $ 3,412 $ – As if converted diluted shares outstanding Common shares and share equivalents outstanding 85,499,283 85,469,882 85,414,167 85,297,891 85,297,891 add in: vesting of performance share units 2,312,658 2,308,658 1,658,700 1,538,000 1,538,000 vesting of restricted share units 324,550 379,600 221,550 326,538 326,538 Diluted common shares outstanding 88,136,491 88,158,140 87,294,417 87,162,429 87,162,429 Diluted book value per common share $ 14.53 $ 14.08 $ 13.87 $ 13.30 $ 12.46 Diluted book value per common share adjusted for dividends (3) $ 14.68 $ 14.20 $ 13.95 $ 13.34 $ 12.46 Change in diluted book value per share: Quarter 3.1 % 1.6 % 4.3 % 6.7 % 1.2 % Change in diluted book value per share adjusted for dividends (2): Quarter 3.4 % 1.8 % 4.6 % 7.1 % 1.2 % Change in diluted book value per share adjusted for dividends (2): Rolling 12 months 17.9 % 15.3 % 16.8 % 20.3 % 21.3 % Annualized change in diluted book value per share adjusted for dividends since inception 17.3 % 17.6 % 19.0 % 18.9 % 16.9 % (1) Diluted book value per share incorporates the assumption that the warrant would not be exercised at the end of any period where the share price is less than the strike price. (2) Change in diluted book value adjusted for dividends is the internal rate of return of the increase in diluted book value per share in the period plus dividends declared. (3) Diluted book value per common share adjusted for dividends is calculated by dividing common shareholders' equity by the sum of cumulative dividends declared and diluted common shares outstanding. 8 Flagstone Reinsurance Holdings Limited SUMMARY CONSOLIDATING BALANCE SHEET - MONT FORT (unaudited) As at June 30, 2008 Flagstone Consolidated Excluding Mont Fort Mont Fort Consolidation/Elimination Flagstone Consolidated ASSETS Investments: Fixed maturity investments, at fair value $ 755,970 $ 48,828 $ - $ 804,798 Short term investments, at fair value 20,196 - - 20,196 Equity investments, at fair value 107,935 - - 107,935 Other investments 465,672 - (1,531 ) 464,141 Total investments 1,349,773 48,828 (1,531 ) 1,397,070 Cash and cash equivalents 442,919 119,897 - 562,816 Premium balances receivable, net 310,702 13,400 (9,646 ) 314,456 Unearned premiums ceded 39,682 - - 39,682 Accrued interest receivable 6,377 837 - 7,214 Receivable for investments sold 2,942 - - 2,942 Deferred acquisition costs 51,467 - - 51,467 Funds withheld 10,096 - - 10,096 Goodwill 13,171 - - 13,171 Intangible assets 775 775 Other assets 71,953 1,470 73,423 Due from related parties 2,794 (2,730 ) - 64 TOTAL ASSETS $ 2,302,651 $ 181,702 $ (11,177 ) $ 2,473,176 LIABILITIES Loss and loss adjustment expense reserves $ 233,596 $ - $ - $ 233,596 Unearned premiums 389,223 - - 389,223 Insurance and reinsurance balance payable 32,926 10,469 (9,646 ) 33,749 Payable for investments purchased 6,162 - - 6,162 Long term debt 255,037 - - 255,037 Other liabilites 79,253 49 - 79,302 Due to related parties - TOTAL LIABILITIES 996,197 10,518 (9,646 ) 997,069 - - Minority Interest 26,270 - 169,653 195,923 SHAREHOLDERS' EQUITY Common voting shares 853 1,400 (1,400 ) 853 Additional paid-in capital 911,964 121,718 (121,718 ) 911,964 Accumulated other comprehensive 2,718 - - 2,718 Retained earnings 364,649 48,066 (48,066 ) 364,649 TOTAL SHAREHOLDERS' EQUITY 1,280,184 171,184 (171,184 ) 1,280,184 TOTAL LIABILITIES, MINORITY INTEREST AND SHAREHOLDERS' EQUITY $ 2,302,651 $ 181,702 $ (11,177 ) $ 2,473,176 9 Flagstone Reinsurance Holdings Limited SUMMARY CONSOLIDATING INCOME STATEMENTS - MONT FORT (unaudited) Flagstone Reinsurance Holdings Limited SUMMARY CONSOLIDATING INCOME STATEMENTS - MONT FORT (unaudited) Quarter ending June 30, 2008 YTD June 30, 2008 Flagstone Consolidated Excluding Mont Fort Mont Fort Consolidation/ Elimination Flagstone Consolidated Flagstone Consolidated Excluding Mont Fort Mont Fort Consolidation/ Elimination Flagstone Consolidated REVENUES Gross premiums written $ 271,178 $ 5,784 $ (5,784 ) $ 271,178 $ 513,424 $ 12,496 $ (12,496 ) $ 513,424 Premiums ceded (44,219 ) - 5,784 (38,435 ) (66,945 ) - 12,496 (54,449 ) Net premiums written 226,959 5,784 - 232,743 446,479 12,496 - 458,975 Change in net unearned premiums (90,198 ) (778 ) - (90,976 ) (181,221 ) (730 ) - (181,951 ) Net premiums earned 136,761 5,006 - 141,767 265,258 11,766 - 277,024 Net investment income 11,863 1,416 - 13,279 28,672 3,303 - 31,975 Net realized and unrealized (losses) gains - investments (8,240 ) (1,099 ) - (9,339 ) (21,550 ) (201 ) - (21,751 ) Net realized and unrealized (losses) gains - other 11,473 (341 ) - 11,132 (1,105 ) - - (1,105 ) Other income 2,981 (567 ) (287 ) 2,127 6,468 (1,962 ) (655 ) 3,851 Total revenues 154,838 4,415 (287 ) 158,966 277,743 12,906 (655 ) 289,994 EXPENSES Loss and loss adjustment expenses 55,827 471 - 56,298 95,594 471 - 96,065 Acquisition costs 26,911 586 (287 ) 27,210 50,741 1,289 (655 ) 51,375 General and administrative expenses 24,204 10 - 24,214 50,691 72 - 50,763 Interest expense 4,609 - - 4,609 9,949 - - 9,949 Net foreign exchange losses (gains) 1,630 - - 1,630 (5,069 ) - - (5,069 ) Total expenses 113,181 1,067 (287 ) 113,961 201,906 1,832 (655 ) 203,083 Income before income taxes, minority interest and interest in earnings of equity invetsments 41,657 3,348 - 45,005 75,837 11,074 - 86,911 Provision for income tax (442 ) - - (442 ) (1,307 ) - - (1,307 ) Minority interest 724 - (3,339 ) (2,615 ) 265 - (11,061 ) (10,796 ) Interest in earnings of equity investments 9 - (9 ) - 13 (13 ) - NET INCOME $ 41,948 $ 3,348 $ (3,348 ) $ 41,948 $ 74,808 $ 11,074 $ (11,074 ) $ 74,808 Change in currency translation adjustment (2,766 ) - - (2,766 ) (4,186 ) - - (4,186 ) COMPREHENSIVE INCOME $ 39,182 $ 3,348 $ (3,348 ) $ 39,182 $ 70,622 $ 11,074 $ (11,074 ) $ 70,622 KEY RATIOS Loss ratio 40.8 % 39.7 % 36.0 % 34.7 % Acquisition cost ratio 19.7 % 19.2 % 19.1 % 18.5 % General and administrative expense ratio 17.7 % 17.1 % 19.1 % 18.3 % Combined ratio 78.2 % 76.0 % 74.2 % 71.5 % 10
